                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 NATHAN HANCOCK, on behalf of himself and
 all others similarly situated

            Plaintiff,

            v.                                           Case No. 2:19-CV-02140-JAR-KGG

 LARIO OIL & GAS CO.,

            Defendant.


                                MEMORANDUM AND ORDER

       Plaintiff Nathan Hancock brings this putative collective action under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 216(b), against Defendant Lario Oil & Gas Co., claiming

violations of the FLSA’s overtime pay requirements. Specifically, Plaintiff alleges that

Defendant misclassified its employees as independent contractors in order to bypass FLSA

overtime requirements. Plaintiff alleges that these employees, referred to as “company men,”

were paid a day rate for a twelve-hour shift and not paid overtime if they worked beyond twelve

hours. This matter is before the Court on Plaintiff’s Motion for Conditional Collective Action

Certification and Notice (Doc. 11). For the reasons explained below, the Court grants Plaintiff’s

motion to conditionally certify. Specifically, the Court conditionally certifies the following class:

       All oilfield workers who were or are employed by Defendant as a Wellsite/Drill
       Site Manager or “company man,” and who were classified as independent
       contractors and paid a day rate at any time within the three years preceding the
       present date.

The Court authorizes written notice to be sent to putative plaintiffs. However, the Court first

directs the parties to confer, attempt to agree on a proper notice and consent-to-join form based

on the Court’s findings below, and resubmit the forms for the Court’s approval. Finally, the

Court grants Plaintiff’s request for putative plaintiffs’ names and contact information. The
parties are directed to confer regarding a plan for distributing notice via an electronic medium

and to inform the Court of this distribution plan.

I.     Legal Standard

       An action under the FLSA may be brought “against any employer . . . by any one or more

employees for and in behalf of himself or themselves and other employees similarly situated.”1

Unlike a class action under Fed. R. Civ. P. 23, to participate in a FLSA collective action, all

plaintiffs must “[give] [their] consent in writing to become such a part,” and the consent must be

“filed in the court in which such action is brought.”2

       Before notice is sent to putative plaintiffs to inform them of the pending action, the Court

must conditionally certify the action as a collective action. The court may certify an opt-in

collective action so long as the aggrieved employees are similarly situated.3 Section 216(b) does

not define “similarly situated.” The Tenth Circuit has approved an ad hoc case-by-case basis for

determining whether employees are “similarly situated” for the purposes of § 216(b).4 This

involves a two-step inquiry.5 The first step occurs at the “notice stage” of the proceedings.

Here, the court determines if certification is proper for purposes of sending notice of the action to

potential collective action members.6 At this stage, the court “requires nothing more than

substantial allegations that the putative class members were together the victims of a single




       1
           29 U.S.C. § 216(b).
       2
           Id.
       3
           See id.
       4
           Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102, 1105 (10th Cir. 2001).
       5
           Id. at 1105.
       6
           Id. at 1102.




                                                         2
decision, policy or plan.”7 This standard is lenient8 and typically results in conditional

certification.9 In reviewing a motion for conditional certification, the court does not weigh the

evidence, resolve factual disputes,10 or rule on the merits of plaintiffs’ claims.11 Generally,

courts in this District have limited the scope of their review on a motion for conditional

certification to the allegations in the plaintiffs’ complaints and supporting affidavits.12

         The second step—requiring the court to apply a stricter standard to ensure that plaintiffs

are actually similarly situated—comes after discovery is complete and is usually prompted by

defendants filing a motion to decertify.13

II.      Background

         Plaintiff filed this action on March 13, 2019. The following facts are alleged in

Plaintiff’s Complaint and Memorandum in Support of his Motion for Conditional Certification.



         7
         Id. (emphasis added) (alterations omitted); Gieseke v. First Horizon Home Loan Corp., 408 F. Supp. 2d
1164, 1166 (D. Kan. 2006) (citations omitted).
         8
             Thiessen, 267 F.3d at 1103.
         9
          Renfro v. Spartan Computer Servs., Inc., 243 F.R.D. 431, 432 (D. Kan. 2007) (citing Gieseke, 408. F.
Supp. 2d at 1166).
         10
            Barnwell v. Corr. Corp. of Am., No. 08-2151-JWL, 2008 WL 5157476, at *5 (D. Kan. Dec. 9, 2008)
(“[T]he fact that evidence exists negating plaintiffs’ claims does not warrant the denial of conditional certification
where plaintiffs nonetheless have presented substantial allegations supporting the existence of a policy.”); Geer v.
Challenge Fin. Inv’rs Corp., No. 05-1109-JTM, 2005 WL 2648054, at *2 (D. Kan. Oct. 17, 2005) (deciding to only
consider the pleadings and affidavits filed by plaintiffs because, “at this point, the Court is not prepared to weigh the
evidence”); Whalen v. United States, 85 Fed. Cl. 380, 385 (Fed. Cl. 2009) (“In the process, the court does not
resolve factual disputes, decide substantive issues going to the ultimate merits, or make credibility determinations.”)
(citation and internal quotation marks omitted); see also Thiessen, 267 F.3d at 1106–07 (noting that, in applying the
stricter second-stage standard, trial court weighed the evidence and made factual findings in determining whether
plaintiffs were “similarly situated,” and as a result “the district court essentially deprived plaintiffs of their right to
have the issues decided by a jury, or to at least have the court determine, under summary judgment standards,
whether there was sufficient evidence to send the issue to the jury”).
         11
              Gieseke, 408 F. Supp. 2d at 1166.
          12
             Renfro, 243 F.R.D. at 434 & n.4 (declining to consider defendant’s additional evidence at the “notice
stage” because plaintiff is only required to produce substantial allegations and supporting affidavits or declarations)
(collecting cases); see Gipson v. S.W. Bell Tel. Co., No. 08-cv-2017-EFM/DJW, 2009 WL 1044941, at *3 n.22 (D.
Kan. Apr. 20, 2009); Geer, 2005 WL 2648054, at *2 (D. Kan. Oct. 17, 2005); Brown v. Money Tree Mortg., Inc.,
222 F.R.D. 676, 680 (D. Kan. 2004).
         13
              Thiessen, 267 F.3d at 1102–03.




                                                            3
       Defendant routinely hired company men at its various jobsites and classified these

company men as independent contractors. The company men were paid a day rate—rather than

a salary—which was intended to cover twelve hours per day, seven days per week for some

temporary period. Plaintiff and the other company men often worked longer than twelve hours

in a day. Though their expected work week was eighty-four hours, they were not paid overtime.

They were also not paid overtime when they worked beyond those expected eighty-four hours.

Defendant applied this uniform classification and compensation policy to all company men.

       Plaintiff seeks compensatory and liquidated damages under § 216(b) and interest,

attorneys’ fees, and costs allowed by § 216(b). The FLSA claim is the only basis on which

Plaintiff seeks approval of a collective action.

III.   Conditional Certification

       Defendant does not oppose Plaintiff’s Motion for Conditional Certification. Rather,

Defendant requests that the Court limit the class to individuals engaged by Edwards Well

Services (“EWS”). Defendant argues that the putative class identified by Plaintiff is not

similarly situated because the class members were not Defendant’s employees. Rather, the

company men were employed by various staffing companies, including EWS, which contracted

with Defendant to provide managers at well and drill sites. Defendant requests the Court look

beyond Plaintiff’s pleadings to an affidavit and sample contract demonstrating EWS’s role in

Plaintiff’s employment.

       Defendant’s argument requires the Court to decide whether Defendant is an employer

under the FLSA. The FLSA defines “employer” as “any person acting directly or indirectly in

the interest of an employer in relation to an employee.”14 Determining whether Defendant is the


       14
            29 U.S.C. § 203(d).




                                                   4
putative plaintiffs’ employer is a fact-intensive inquiry requiring the Court to weigh evidence, an

inquiry not appropriate at this initial stage.15 As such, this challenge to conditional certification

is premature.

         At the notice stage, with no discovery conducted, it is enough that Plaintiff has alleged

that he and the putative class were employees of Defendant and subject to a single decision,

policy, or plan—the day rate applicable to all company men. Plaintiff’s Complaint, as supported

by the declaration and exhibits, is a substantial allegation and therefore meets the threshold for

sending notice to other putative plaintiffs. To the extent Defendant wishes to raise factual

challenges to whether putative plaintiffs hired by various staffing companies are similarly

situated, such challenges are appropriately raised at the stricter second stage of the conditional

certification process,16 after discovery is completed and the evidence is more fully developed.

Possible defenses or justifications for decertification will be considered should Defendant file a

motion for summary judgment or motion to decertify. Accordingly, Plaintiff’s Motion for

Conditional Certification is granted.

IV.      Notice to Putative Plaintiffs

         The benefits of a collective action “depend on employees receiving accurate and timely

notice concerning the pendency of the collective action, so that they can make informed

decisions about whether to participate.”17 Plaintiff has submitted a proposed notice and consent-

to-join form with his motion to conditionally certify. Defendant objects to Plaintiff’s proposed


         15
              Barnwell v. Corr. Corp. of Am., No. 08-2151-JWL, 2008 WL 5157476, at *5 (D. Kan. Dec. 9, 2008).
         16
            During the second stage, the court reviews a number of factors, including “(1) disparate factual and
employment settings of the individual plaintiffs; (2) the various defenses available to defendant which appear to be
individual to each plaintiff; (3) fairness and procedural considerations; and (4) whether plaintiffs made the filings
[required] before instituting suit.” Thiessen, 267 F.3d at 1103. See also Garcia v. Tyson Foods, Inc., 255 F.R.D.
678, 685 (D. Kan. 2009).
         17
              Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989).




                                                          5
notice letter on several grounds: (1) a failure to adequately articulate the nature of the lawsuit; (2)

the appearance of judicial endorsement; (3) the potential burdens of joining the class, and (4) the

method of distribution. The Court addresses these objections in turn.

        A.      Nature of the Lawsuit

        First, Defendant objects to language in the proposed notice referring to the nature of this

lawsuit as a “wage claim,” arguing that such language is not specific enough to allow the class to

understand the nature the lawsuit. Defendant asserts that the notice should make clear that the

consent makes Defendant a “party-plaintiff” under 29 U.S.C. § 216(b). The Court finds,

however, that the notice is clear as to the nature of the lawsuit. The notice letter states the case is

brought under FLSA for unpaid overtime wages—the use of the term ”wage claim” is merely a

simplification for the benefit of the prospective parties. “Under the FLSA, the Court has the

power and duty to ensure that the notice is fair and accurate, but it should not alter plaintiff’s

proposed notice unless such alteration is necessary.”18 The Court finds alternation is

unnecessary here.

        Defendant also argues that Plaintiff has not properly articulated Defendant’s position

with regard to this litigation. Plaintiff has agreed to add language clarifying that “Lario claims it

was not Hancock and potential plaintiffs’ employer.” Plaintiff is directed to include this

language in the notice. Defendant also asserts that the notice should include information about

EWS or other staffing companies. As discussed above, the role of third-party staffing companies

is not at issue at this initial notice stage. Accordingly, Plaintiff is not required to add language

regarding EWS.



        18
            Creten-Miller v. Westlake Hardware, Inc., No. CIV.A. 08-2351-KHV, 2009 WL 2058734, at *2 (D. Kan.
July 15, 2009) (citing Lewis v. ASAP Land Exp., Inc., No. 07–CV–2226–KHV, 2008 WL 2152049, *2 (D. Kan. May
21, 2008)).




                                                     6
         B.         Judicial Endorsement

         Defendant objects to the statement regarding the court’s authorization of notice, which is

displayed at the top center of the first page in bold, capital print. This district has consistently

disallowed emphasis on court authorization.19 The phrase must not be bolded or in all capital

letters, and it must be moved closer to the notice’s disclaimer that the Court has not taken any

position on the merits of the case. Plaintiff is directed to modify and move the language.

         Additionally, Defendant objects to the phrase “This Court” with regard to the retaliation

paragraph. Plaintiff agrees to modify language in paragraph six of the notice letter as follows:

“Federal law prohibits anyone from firing or in any other way discriminating against you

because you join this case. Lario has agreed to abide by the law in this regard.” Plaintiff is

directed to modify the language.

         C.         Potential Plaintiffs’ Burdens

         Defendant also argues that Plaintiff has failed to adequately describe the potential

burdens and responsibilities of the potential opt-in plaintiffs, including potential court and travel

costs. Plaintiff argues that including such language would have the effect of “chilling

participation in the collective action.”20 The notice letter states that returning the enclosed form

makes the potential plaintiff “part of the case” and results in responsibilities, such as answering

written questions, testifying under oath at a deposition or trial, and producing evidentiary

documents. The notice does not, however, inform the potential class members that an award of

costs is a possibility. Courts in this district have generally required FLSA notices to include this



         19
            See Roseborough v. All Saints Home Care, Inc., No. 18-2122-KHV, 2018 U.S. Dist. LEXIS 210967, at
*6 (D. Kan. Dec. 14, 2018) (“Court authorization of the notice should not be in bold text.”); Clayton v. Velociti, Inc.,
No. 08-2298-CM, 2009 WL 304190, at *3 (D. Kan. Feb. 9, 2009) (“Court Approval of Notice should not be
highlighted by all capital letters.”).
         20
              Doc. 22 at 14.




                                                           7
information.21 Accordingly, the notice should inform putative plaintiffs that if they do not

prevail, they may be responsible for court costs. Similarly, courts in this district have often

required that the notice inform potential plaintiffs that they may be required to travel to Kansas

City.22 Given that the putative plaintiffs “work at remote locations that are far away from

home,”23 the Court agrees with the reasoning in Cretin-Miller and Wass:

                   Despite plaintiff’s concerns about the potential chilling effect, the
                   Court is persuaded that it is reasonable and necessary to include
                   language which informs potential participants that they may be
                   required to travel to Kansas City. The notice already contemplates
                   that discovery will occur and warns potential participants as much.
                   Absent other agreement or Court orders, depositions will occur in
                   Kansas City and participants should know that they have to travel
                   here to participate in the suit.24

Accordingly, the notice should inform potential plaintiffs of the possibility that depositions or

hearings may take place in Kansas City.

        D.         Notice Procedures

        Finally, Defendant objects to Plaintiff’s request that Defendant (1) provide phone

numbers and email addresses for the members of the prospective class and (2) post the notice at

Defendant’s job sites. The Court addresses these arguments in turn.

        Defendant represents that it does not possess the information necessary to facilitate email

or text messages, and further asserts that allowing text message notice is contrary to the



        21
            See Wass v. NPC Int’l, Inc., No. 09-2254-JWL, 2011 WL 1118774, at *8 (D. Kan. Mar. 28, 2011);
Creten-Miller, 2009 WL 2058734, at *4; Roseborough, 2018 U.S. Dist. LEXIS 210967 at *6; but see Hose v. Henry
Indus., Inc., 49 F. Supp. 3d 906, 919 (D. Kan. 2014).
        22
           See Cretin-Miller, 2009 WL 2058734 at *5; Wass, 2011 WL 1118774, at *10; Hadley v. Wintrust Mortg.
Corp., No. 10-2574-EFM, 2011 WL 4600623, at *3 (D. Kan. Oct. 3, 2011), vacated, No. 10-2574-EFM, 2011 WL
8177791 (D. Kan. Nov. 4, 2011); In re Bank of Am. Wage & Hour Employment Litig., 286 F.R.D. 572, 599 (D. Kan.
2012).
        23
             Doc. 13-2 ¶25.
        24
             See Cretin–Miller, 2009 WL 2058734, at *5.




                                                          8
Telephone Consumer Protection Act.25 Plaintiff argues that the prospective plaintiffs are, by the

nature of their profession, often away from home for weeks at a time; thus, mail is not the most

effective way for a time-sensitive notice to be sent.

         The Court finds there is good reason to allow for notice to be sent via email or text

message. As discussed above, potential class members “work at remote locations that are far

away from home.”26 Courts in this Circuit have recognized that notice by email or text message

is reasonable in today’s mobile society, particularly when employees are away from their homes

for weeks at a time.27 The Court is also persuaded that obtaining this information is not overly

burdensome: Plaintiff testified that Defendant “frequently communicated with its company men

via text message and email,”28 and further, even if Defendant does not currently have this

information, it is likely easily obtainable from the third-party staffing companies that Defendant

contracts with to provide company men.29 Defendant is directed to provide Plaintiff with the

names, last known home addresses, email addresses, phone numbers, employee ID numbers, and

dates of employment for all putative class members. Additionally, the Court is unpersuaded that

allowing limited text message notice to potential class members violates Congress’s goal in

passing the Telephone Consumer Protection Act. The notice is not a telemarketing

communication and thus not contemplated by the act.30


         25
              47 U.S.C. § 227 et seq.
         26
              Doc. 13-2 ¶25.
         27
           See, e.g., Calvillo v. Bull Rogers, Inc., 267 F. Supp. 3d 1307, 1315 (D.N.M. 2017) (allowing notice via
text message and email because “the law is on Plaintiff's side”); Deakin v. Magellan Health, Inc., 328 F.R.D. 427,
436 (D.N.M. 2018); Bryant v. Act Fast Delivery of Colo., Inc., No. 14-CV-00870-MSK-NYW, 2015 WL 3929663,
at *5 (D. Colo. June 25, 2015).
         28
              Doc. 13-2 ¶25.
         29
              To the extent Defendant is unable to obtain this contact information after reasonable and good faith
efforts, it is directed to inform the Court of its efforts in the joint brief statement of a notice distribution plan to be
submitted to the Court with the revised notice within fourteen days of this order.
         30
              See generally 47 U.S.C. § 227 et seq.




                                                              9
         Defendant also asserts that notice should only be delivered via one medium because

duplicative notice could be viewed as improperly suggesting the Court’s endorsement.31 The

Court does not understand Plaintiff’s request to use email and/or text message to imply that

Plaintiff will inundate prospective plaintiffs with notices. Rather, the Court views the request as

one to send a notice via email or text message with the same frequency as would be expected for

a notice delivered via traditional mail.32 The parties are directed to confer regarding a proposed

plan for sending the notices via an electronic medium and to inform the Court of this distribution

plan.

         Finally, Plaintiff points the Court to no support for its request that Defendant be required

to post the notice at jobsites. Defendant notes that it would be burdensome to maintain the notice

given the fact that Defendant does not maintain a physical presence at its drill sites. The Court

finds that Plaintiff has not demonstrated that notice via a posting at the jobsite is necessary—

particularly given the Court’s finding that Defendant should provide the requested electronic

contact information.33 Defendant likely has the contact information for the current potential

plaintiffs who work at the jobsites, and thus, any such posting would be duplicative.

         IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for

Conditional Certification (Doc. 11) is granted. The Court conditionally certifies Plaintiff’s

collective action under § 216(b) of the FLSA for the following class of persons:




         31
           Nelson v. Firebirds of Overland Park, LLC, No. 17-2237-JWL, 2018 WL 3023195, at *7 (D. Kan. June
18, 2018) (citing Fenley v. Wood Grp. Mustang, Inc., 170 F. Supp. 3d 1063, 1074 (S.D. Ohio 2016).
         32
            Id. (“[T]he court is inclined to conclude that one reminder during the notice period aimed only at those
putative class members who have not responded to the notice serves the FLSA’s broad remedial purpose.”).
         33
           See Barbosa v. Nat’l Beef Packing Co., L.P., No. CIV.A. 12-2311-KHV, 2013 WL 393301, at *5 (D.
Kan. Jan. 31, 2013) (“On this record, plaintiffs have not shown that posting the notice at the Liberal facility is
necessary. In particular, it appears that the posting would reach the same potential plaintiffs, i.e. current employees,
for whom defendant would most likely have current address information.”).




                                                          10
       All oilfield workers who were or are employed by Defendant as a Wellsite/Drill
       Site Manager or “company man,” and who were classified as independent
       contractors and paid a day rate at any time within the three years preceding the
       present date.

Plaintiff Nathan Hancock is designated as the class representative and Plaintiff’s counsel shall

act as class counsel in this manner.

       IT IS FURTHER ORDERED that Plaintiff’s motion to approve Plaintiff’s form of

notice is denied without prejudice, to be reasserted after the parties have conferred and

modified the notice, consistent with the changes discussed above. The parties shall submit a

joint amended proposed notice and consent-to-join form, as well as a brief statement

summarizing the notice distribution plan, to the Court for approval within fourteen (14) days of

the Court’s order.

       IT IS FURTHER ORDERED that, within fourteen (14) days of the Court’s Order,

Defendant must provide Plaintiff a list in electronic and importable format, of the first and last

names, last-known home addresses, email addresses, phone numbers, employee ID numbers, and

dates of employment for all members of the putative class.

       IT IS SO ORDERED.

       Dated: August 1, 2019

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                                 11
